Judgment, Supreme Court, New York County (A. Kirke Bartley, J, at plea; Laura Ward, J, at sentence), rendered June 5, 2006, convicting defendant of attempted criminal possession of a controlled substance in the third degree and criminal sale of a controlled substance in the fifth degree, and sentencing him, as a second felony drug offender, to concurrent terms of 4 1/2 years and 4 years, respectively, unanimously affirmed.
In light of defendant’s background, which included absconding from a drug program, the sentencing court properly exercised its discretion when it denied defendant’s request to enter a comprehensive alcohol and substance abuse treatment program (see Penal Law § 60.04 [6]). We perceive no basis for reducing the sentence. Concur—Friedman, J.P., Williams, Catterson and Acosta, JJ.